Citation Nr: 0617214	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  04-33 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to nonservice-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty as a Philippine Scout from 
September 1946 to May 1949.  The veteran died in April 2001.  
The appellant is the veteran's surviving spouse.

This appeal arose from rating actions of the Department of 
Veterans Affairs (VA) Regional Office in Manila, the Republic 
of the Philippines (the RO).


FINDINGS OF FACT

1.  The veteran, who served on active duty from September 
1945 to May 1946 as a Philippine Scout, died in April 2001 
due to acute exacerbation of chronic obstructive pulmonary 
disease (COPD).

2.  A preponderance of the competent medical evidence of 
record does not support a finding that the veteran incurred 
an in-service injury or disease that caused his death.

3.  The veteran did not file a claim of entitlement to VA 
benefits during his lifetime.

4.  The appellant did not file an accrued benefits claim 
within one year after the veteran's death. 




CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2005).

2.  The appellant's claim for accrued benefits was not based 
on any underlying claim of the veteran and was untimely.  
38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 3.1000(c) 
(2005); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

3.  The appellant is not entitled to nonservice-connected 
death pension benefits as a matter of law.  38 U.S.C.A. 
§ 107(b) (West 2002); 38 C.F.R. § 3.40(b) (2005); Sabonis v. 
Brown, 6  Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks entitlement to service connection for the 
cause of the veteran's death, as well as unspecified accrued 
benefits and a nonservice-connected death pension.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence as they relate to entitlement to service 
connection for the cause of the veteran's death.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

Preliminarily, two of the issues are not subject to the 
provisions of the VCAA.  As will be explained below, the 
salient facts pertaining to the issues of entitlement to 
accrued benefits and nonservice-connected death pension 
benefits in this case are not in dispute.  In Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (2001), the United States Court of 
Appeals for Veterans Claims (the Court) held that the VCAA 
has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
in the matter. Therefore, based on the Court's decision in 
Manning, the Board concludes that the appellant's claims of 
entitlement to accrued benefits and to a non service-
connected death pension are not subject to the provisions of 
the VCAA.

The outcome of the issues of entitlement to accrued benefits 
and death pension hinges on what is already in the file.  The 
appellant has not indicated that she can add anything to the 
contentions already of record.  No amount of additional 
evidentiary development would thus avail the appellant.  
Therefore, no VCAA notice is necessary as to those two 
issues.   See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
claimant].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue of entitlement to service 
connection for the cause of the veteran's death.  

The Board observes first that the appellant was informed of 
the following in an April 2003 letter:

During his lifetime, the veteran was not service-
connected for any disability. . . . we are required 
by law to inform you and give you an opportunity to 
submit evidence to support service-connected death.  
[Emphasis in original].

The letter also informed the appellant of the three things 
the evidence supporting a claim for entitlement for the 
veteran's service connected death must show were: (1) the 
cause of death; (2) an injury, disease or other event in 
service; and, (3) a relationship between the cause of death 
and the injury, disease or event in service.  The letter 
informed the appellant that the third or nexus evidence was 
usually contained in medical records or opinions, or in the 
death certificate.  See pages 1 and 2 of the April 2003 
letter from the RO to the appellant.

The appellant was informed of VA's duty to assist her in the 
development of her claim in the April 2003 VCAA letter, 
wherein the appellant was advised that VA would obtain all 
evidence kept by VA and any other Federal agency, including 
VA facilities and service medical records, and that VA would, 
on her behalf, make reasonable efforts to obtain relevant 
private medical records not held by a Federal agency.  The 
April 2003 VCAA letter specifically informed the appellant 
that "if appropriate, we may also try to get this evidence 
[evidence of a nexus] for you by requesting a medical opinion 
from a VA doctor, or you can give us a medical opinion from 
the veteran's doctor." See page 2.  

The record shows that the RO informed the appellant in a 
telephone call made on June 24, 2004, that, among other 
things, the veteran's service medical records (SMR) were not 
available and were presumed to have been lost in a fire at 
the National Personnel Records Center (NPRC) storage 
facility.  The record also shows that the RO requested any 
in-service medical treatment records the appellant had in her 
possession or could obtain, and that none were provided.

The Board notes that the record contains several copies of VA 
Form 21-4142, medical information releases signed by the 
appellant for the private medical providers who had treated 
the veteran.  The April 2003 letter specifically suggested 
that the appellant ask the doctor who signed the veteran's 
death certificate to provide a bases, reason and rationale 
therefor; and for medical records of treatment of the 
veteran's cause of death, in compliance with 38 C.F.R. § 
3.159(b)(1).  

In short, the record indicates that the appellant received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first element, veteran status was 
established (for the purposes of potential entitlement for 
service-connected death benefits).  As has been discussed 
immediately above, the appellant was provided notice as to 
the second and third elements.  

Elements (4), degree of disability, and (5), effective date, 
are not at issue because the claim for service connection was 
denied based on the lack of evidence of a connection between 
the veteran's cause of death and the veteran's service.  In 
other words, any lack advisement as to elements (4) and (5) 
is meaningless, because in the absence of a grant of service 
connection such matters are moot.   

In short, as explained above, the appellant has received 
proper VCAA notice as to her obligations, and those of VA, 
with respect to the crucial element, a relationship between 
the cause of the veteran's death and his military service. 

Thus, there is no prejudice to the appellant in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]. 



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  As alluded to above, the RO requested the 
veteran's service medical records (SMRs) from NPRC, but was 
informed that the records were stored in an area where 
records were destroyed by fire in July 1973.  Other attempts 
to obtain SMRs, including from the appellant herself, were 
exhausted.  It is clear that further efforts to obtain such 
records would be useless.  See Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999) [VA's efforts to obtain service department 
records shall continue until the records are obtained or 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile].  

Other than the veteran's SMRs, the appellant has identified 
no additional information that should be obtained, nor has 
she indicated another potential source of information 
regarding evidence of any in-service medical treatment the 
veteran may have received that pertains to his cause of 
death.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The appellant has been accorded the opportunity to 
present evidence and argument in support of her claim 
regarding entitlement to service connection for cause of the 
veteran's death.  In her September 2004 substantive appeal, 
the appellant declined the opportunity to present testimony 
at a personal hearing.

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to service connection for the cause of the 
veteran's death.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2005).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).



Service connection - cause of death

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused substantially or materially 
contributed to cause death.  A service-connected disability 
is one which was incurred in or aggravated by active service, 
one which may be presumed to have been incurred during such 
service, or one which was proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2005).

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, the Secretary 
shall pay dependency and indemnity compensation to such 
veteran's surviving spouse, children, and parents.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 (2005).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2005).  The service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2005).  The service-connected disability will be considered 
a contributory cause of death when it contributed 
substantially or materially to death, combined to cause 
death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection. 38 C.F.R. § 3.312(c) (2005).  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

Analysis

The Board will initially dispose of several preliminary 
issues.

Veteran status

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military service.  
See 38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 
(2005).  As a predicate requirement for a grant of service 
connection and other VA benefits, this appellant must 
establish that her deceased spouse was a "veteran," defined 
as "a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A § 101(2) 
(West 2002); 38 C.F.R. § 3.1(d) (2005).  See Selley v. Brown, 
6 Vet. App. 196, 198 (1994).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  See 38 C.F.R. §§ 3.7, 3.40, 
3.41 (2005).  

In this case, the RO requested and received verification from 
the United States Army Reserve Personnel Center that the 
deceased husband of the appellant did serve in the Philippine 
Scouts between September 1946 and May 1949.  

Missing service medical records

As addressed above, the veteran's service medical records are 
missing.  Since VA has been unable to obtain the veteran's 
service medical records, it has a heightened duty to explain 
its findings and conclusions.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992).  The Board's analysis of the appellant's claim 
is undertaken with this duty in mind.  However, the case law 
does not lower the legal standard for proving a claim for 
service connection.  Rather, it increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  See Russo 
v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no 
presumption, either in favor of the claimant or against VA, 
arising from missing records.  See Cromer v. Nicholson, 19 
Vet. App. 215 (2005) [the Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while 
in Government control which would have required VA to 
disprove a claimant' s allegation of injury or disease in 
service in these particular cases].

Discussion

The appellant seeks benefits based on a service connection 
for the veteran's cause of death.  In substance, she asserts 
that during an approximately six-month assignment as a guard 
at a cemetery in Okinawa, the veteran was exposed to dust, 
cold and sudden changes in temperature, and was compelled to 
smoke in order to remain alert and to relieve the tension 
caused by his duties.  She contends that these conditions 
combined and caused, at least in part, the veteran's death by 
COPD.  

As discussed in greater detail above, in order to establish 
service connection for cause of death, there must be (1) 
evidence of death; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and death.  Cf. Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1 (1999); see also Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) and cases cited 
therein [holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence].

In this case there is no question that element (1) has been 
met.  The record includes a certificate of death stating that 
the veteran's cause of death was "[A]cute exacerbation of 
COPD/severe obstruction."  

With regard to element (2), the veteran was no service 
connected for any disability.  With respect to evidence of 
in-service incurrence of a disease or injury, the Board will 
separately address disease and injury.  

As noted above, the veteran's SMRs are missing.  The Board 
can draw no conclusions, for or against the claim, therefrom.  
    
The only evidence of record that addresses the veteran's 
health pertains to points in time long after the veteran's 
service period.  A statement made by the veteran's son, E.H., 
states that he recollects his father was hospitalized in 
about 1969 (or about 20 years after service) with pneumonia 
at Notre Dame Hospital in Baguio City, Philippines.  The 
Board specifically notes that E.H. also stated that the Notre 
Dame Hospital no longer exists, and that no Notre Dame 
records are of record.  This statement, is of negligible 
probative value to prove the existence of pulmonary disease 
experienced by the veteran during his military service in the 
1940's.  
There is no other evidence of record which suggests that the 
veteran in fact had COPD of any other pulmonary disease in 
service.

With respect to in-service injury, the appellant has 
contended that the veteran somehow acquired COPD while 
guarding a cemetery on Okinawa, purportedly due to exposure 
to cold and dust. 
 
The evidence of record establishes only that the veteran was 
transferred to Okinawa in December 1946 and returned to the 
Philippines in September 1947.  See Form WD 53-58.  Nothing 
in the record, proves whether the veteran had any duties that 
exposed him to cold weather or dust particles, and there is 
no proof that the conditions appellant describes in fact 
existed when the veteran was on Okinawa.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to the evidence.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), 
cert. denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  

The appellant's contentions regarding the conditions the 
veteran experienced in Okinawa are self-serving, as is to be 
expected in connection with claims, and such statements are 
not inherently suspect.  However, the Board may properly 
consider the personal interest a claimant has in her own 
case.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest 
may affect the credibility of testimony].  

In any event, there is no objective indication that the 
veteran was in fact exposed to harsh conditions while he was 
stationed on Okinawa after World War II as the appellant 
contends.  The record does not show, and the appellant, does 
not contend, that the veteran was on Okinawa in 1945, when 
there was severe combat.  
Cf.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2005) [combat presumptions].  

The Board disbelieves that appellant's statements.  There is 
no indication that she had any knowledge of the circumstances 
of the veteran's service, aside from the fact that he was 
stationed on Okinawa.  During his lifetime, the veteran 
himself did not file any claims related to his military 
service in general and Okinawa in particular.

In short, a preponderance of the evidence is against the 
claim as to the matter of in-service disease and injury.

With regard to element (3), medical evidence of a nexus to an 
in-service injury or disease to the cause of death, such 
evidence is also lacking.  

The appellant argues that the veteran's exposure to cold 
weather in Okinawa and dust particles from the military 
cemetery he guarded led to his COPD.  The matter of the 
claimed exposure to harsh conditions has been dealt with 
above.  Setting that aside, and assuming for the moment that 
the veteran was somehow exposed to harsh conditions in 
service, it is well established that lay persons without 
medical training, such as the appellant, are not competent to 
attribute symptoms to a particular cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (2005) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Thus, the appellant's 
opinion that the veteran's fatal COPD was related to his 
military service is entitled to no weight of probative value. 

The appellant submitted a long article taken from the 
internet regarding the causes and treatment of COPD, and 
contends that the alleged conditions the veteran encountered 
while in-service could have been a cause of COPD.  The 
article, while informative, does not address the specific 
causes of the veteran's COPD, but rather provides an overview 
of what conditions could cause COPD generally.  Medical 
treatise evidence can, in some circumstances, constitute 
competent medical evidence.  See Wallin v. West, 11 Vet. App. 
509, 514 (1998); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, the Court has held that medical evidence 
which is speculative, general or inconclusive in nature 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The 
Board finds that the article, as it pertains to the veteran's 
COPD etiology, is general and that any attempt to apply it to 
the veteran's specific condition would be speculative.  
Therefore, the article is of no probative value.  

The Board observes in passing that in the absence of in-
service disease or injury, there is no obligation on the part 
of VA to seek a medical nexus opinion.  
See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  
However, as explained above the outcome of this claim hinges 
on what occurred, or more precisely what did not occur, 
during service.  In the absence of evidence of in-service 
disease or injury, referral of this case for an opinion as to 
the etiology of the veteran's fatal disability would in 
essence place the examining physician in the role of a fact 
finder.  This is the Board's responsibility. In other words, 
any medical opinion which provided a nexus between the 
veteran's claimed disability and his military service would 
necessarily be based solely on the appellant's uncorroborated 
assertions regarding what occurred in service.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  The former element is lacking as to the 
issue here under consideration.  Referral of this case for a 
nexus opinion under the circumstances here presented would 
therefore be a useless act. 

With respect to the appellant's contentions regarding the 
veteran's in-service use of tobacco as a cause of his COPD, 
service connection on that basis is precluded as a matter of 
law.  On July 22, 1998, the Internal Revenue Service 
Restructuring and Reform Act was enacted.  That law added 38 
U.S.C.A. § 1103, which prohibits service connection for 
disability or death on the basis that it resulted from 
disease or injury attributable to the use of tobacco products 
during a veteran's active service. By its terms, 38 U.S.C.A. 
§ 1103 is applicable only to claims filed after June 9, 1998.  
See also 38 C.F.R. § 3.300 (2005).  The appellant filed her 
claim of entitlement to service connection of the veteran's 
cause of death in March 2003.  Therefore, service connection 
on the basis of tobacco use is precluded.  Accordingly, 
tobacco use cannot be considered as an in- service injury for 
the purposes of this appeal.  Thus, even assuming what the 
appellant states about the veteran's tobacco use is true, 
there can be no benefits granted.

In sum, after a thorough review of the entire file, the Board 
finds that a preponderance the evidence does not show the 
required medical nexus.  Thus, the claim also fails on that 
basis.  

Conclusion

For reasons and bases stated above, the Board concludes that 
a preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  The benefit sought on appeal is 
accordingly denied.

2.  Entitlement to accrued benefits

The appellant filed a claim of entitlement to accrued 
benefits.  See 38 C.F.R. § 3.152(b)(1)(2005).  She has not 
been specific concerning exactly what accrued benefits she 
seeks.  

Accrued benefits compensate a surviving spouse whose veteran 
spouse had a claim pending before VA.  However, a claim for 
accrued benefits must be filed within one year of the 
veteran's death.  See 38 U.S.C.A. § 5121(c) (West 2002); 
38 C.F.R. § 3.1000(c) (2005).  In this case, the veteran died 
in April 2001, and the RO received the accrued benefits claim 
in March 2003, more than one year after the veteran's death.  
The appellant's claim fails on this basis alone.

In addition, the record does not indicate, nor does the 
appellant contend, that the veteran had a claim for 
compensation pending at the time of his death.  An accrued 
benefits claim is derivative of a claim filed by a veteran 
during his or her lifetime.  
In the absence of an underlying claim, there is no basis for 
awarding an accrued benefits claim.

Because the law, and not the facts, is dispositive of the 
issue, the veteran has failed to state a claim upon which 
relief may be granted, and, as a matter of law, the claim 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The claim of entitlement to accrued benefits is 
accordingly denied.

3.  Entitlement to nonservice-connected death pension 
benefits.

The appellant also seeks entitlement to non service-connected 
VA death pension benefits.

As noted above, the veteran served on active duty between 
September 1946 and May 1949 as a Philippine Scout.  Such 
service cannot be a basis for a nonservice-connected VA death 
pension.  

Specifically, service of persons enlisted under section 14 of 
Public Law No. 190, 79th Congress (Act of October 6, 1945), 
is included for compensation and dependency and indemnity 
compensation, but not for pension benefits.  All enlistments 
and reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  See 38 U.S.C.A. § 107(b) (West 2002); 38 C.F.R. 
§ 3.40(b) (2005).  

Thus, the appellant is not eligible for nonservice-connected 
VA death pension benefits by operation of law.  Her claim of 
entitlement to a nonservice-connected death pension is 
accordingly denied.  See Sabonis, supra.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to accrued benefits is denied.

Entitlement to nonservice-connected death pension benefits is 
denied.



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


